Citation Nr: 0512562	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  02-08 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for residuals of a left 
testicle injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought on 
appeal.  The veteran, who had active service from May 1961 to 
April 1964, appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  The Board 
remanded the case for further development in December 2003, 
and that development was completed by the Appeals Management 
Center.  The case has since been returned for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not shown by competent medical evidence to 
currently have residuals of a left testicle injury that are 
causally or etiologically related to service.


CONCLUSION OF LAW

Residuals of a left testicle injury were not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the September 2001 
rating decision as well as the May 2002 Statement of the Case 
and the July 2002, August 2002, and January 2005 Supplemental 
Statements of the Case issued in connection with the 
appellant's appeal have notified him of the evidence 
considered, the pertinent laws and regulations, and the 
reasons his claim was denied.  In addition, letters were sent 
to the veteran in March 2001, December 2002, January 2004, 
and February 2004 that specifically informed him of the 
substance of the VCAA.  Consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) those letters essentially satisfied 
the notice requirements by: (1) Informing the appellant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the appellant about 
the information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's private medical records have been obtained and 
associated with the claims file, as were his records from the 
Social Security Administration.  In addition, he was provided 
a hearing in June 2002 at the RO, and several lay statements 
were submitted in support of his claim.  The Board does 
acknowledge that the veteran's service medical records appear 
incomplete.  However, the National Personnel Records Center 
indicated in January 2001 that the veteran only had a 
skeletal record and that all service medical records on file 
were mailed.  The veteran was also sent a letter in January 
2004 that informed him that he could submit alternative 
evidence to support his claim, and examples of such evidence 
were provided.  Additionally, an August 2004 request for 
morning sick reports yielded a response that no such records 
exist for the Army after the year of 1953.  As such, the 
Board is of the opinion that VA has done everything 
reasonably possible to assist the veteran in obtaining his 
service medical records as well as alternative evidence.  

The Board also acknowledges that the veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for residuals of a left testicle injury.  
Under the VCAA, an examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability. 38 C.F.R. § 3.159(c)(4).

In this case, the Board finds that a VA examination is 
unnecessary to decide the claim because such an examination 
would not provide any more information than is already 
associated with the claims file.  As will be explained below, 
the veteran has not been shown to have had a left testicle 
injury in service, nor has he been shown to have a current 
diagnosis.  The record contains no probative evidence that 
demonstrates otherwise.  Therefore, because there is no 
event, injury, or disease in service or any current diagnosis 
that could be related, the Board finds that a VA examination 
is unnecessary.

The veteran and his representative have not made the Board 
aware of any additional, relevant evidence that needs to be 
obtained prior to appellate review.  Therefore, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  
Simply put, the Board finds that disposition of the 
appellant's claim for service connection for residuals of a 
left testicle injury is appropriate.
Background and Evidence

Service records show the veteran had active service from May 
1961 to April 1964.

Service medical records indicate that the veteran was 
provided an enlistment examination in May 1961 during which 
no genitourinary abnormalities were noted.

Private medical records dated in May 1996 noted that the 
veteran had a right hydrocelectomy in 1979 and was being 
scheduled for a left hydrocelectomy.

The veteran submitted a statement in August 2000 in which he 
claimed that he had sustained a ruptured testicle in service 
when a reel of cable fell off a truck and struck him.  He 
further related that he was hospitalized for one week in 
Fontainebleu, France in 1962 or 1963 and that he separated 
from service without knowing that he could have had an 
operation.  

In March 2001, the veteran stated that he did not complain to 
anyone about his pain or injury and that he separated from 
service with varicose veins.  

The veteran's wife submitted a statement in March 2001 in 
which she related that she had married him in April 1970 and 
that he had complained of injuring his left testicle during 
his military service in 1962.  She also described the 
veteran's subsequent symptomatology and indicated that he 
later required surgery.

Brian J. Stogdill, M.D. submitted a letter in July 2001 in 
which he indicated that he first saw the veteran two days 
earlier at which time he complained of a prior history of 
scrotal problems that he claimed were related to his military 
service.  The veteran reported having scrotal pain and 
swelling for which he underwent a right hydrocelectomy in 
1979 as well as a left varicocelectomy and hydrocelectomy in 
1996.  Dr. Stogdill noted that the veteran had requested that 
he write a disability letter stating that he was "dead on 
the left side" and that such a condition was related to his 
surgery in 1996, which he believed was related to his period 
of service.  However, Dr. Stogdill indicated that he was not 
involved with the veteran's treatment in 1996, and that as 
such, he could not address the prior etiology of the 
condition.  He also noted that there was no evidence of any 
further office visits since 1996 and that the problem 
appeared to be properly repaired.  Dr. Stogdill further 
commented that the veteran did not have any significant 
residual pain, swelling, or recurrent varicocele or 
hydrocele, but did diagnose him as having reduced libido with 
partial erectile dysfunction that was due, at least in part, 
to his current medications.  Dr. Stogdill also stated that he 
could not exclude a low testosterone level.

In his June 2002 hearing testimony at the RO, the veteran 
stated that he injured his left testicle during his military 
service in 1962 or 1963 when he was lifting 175 pounds of 
cable from a truck.  He reported noticing varicose veins and 
swelling when he finished working that day and indicated that 
he was taken to a military hospital in France the next day.  
The veteran testified that he remained in the hospital for 
one or two weeks and that he continued to have pain and 
swelling afterwards, but that he did not seek any additional 
treatment during his period of service.  Although he 
indicated that he occasionally experienced some pain and 
symptomatology following his separation from service, the 
veteran stated that he did not seek treatment until 1979 at 
which time he had surgery for a hydrocele on his right side.  
He noted that his physician had recommended against operating 
on his left side, but he later had the operation in 1996.  
The veteran testified that the surgery gave him 98 percent 
relief and that he stopped having problems, except that he 
occasionally experienced pain.  He further noted that he 
never discussed his injury with anyone other than the men 
with whom he had served, and he did not remember having a 
separation examination.  The veteran's wife also testified at 
the hearing and indicated that he had complained of having 
swelling when they met in 1969.

A man who served with the veteran submitted a statement in 
July 2002 in which he recalled the veteran being hospitalized 
in France.  However, he was unable to remember the reason for 
the hospitalization.

The veteran's sister sent a letter in July 2002 in which she 
stated that he had had surgeries and suffered a lot during 
his civilian life because of the injuries he believed dated 
back to his period of service.  

Another man who had served with the veteran submitted a 
statement in August 2002 in which he related that he had 
visited the veteran while he was being treated for a ruptured 
testicle in a hospital in France.

Records obtained from the Social Security Administration were 
negative for any complaints, treatment, or diagnosis of 
residuals of a left testicle injury.

 
Law and Analysis

The veteran contends that he is entitled to service 
connection for residuals of a left testicle injury.  More 
specifically, he claims that he injured his left testicle 
during his period of service and that he currently has a 
disability related thereto.  

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active duty.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304 (2004).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).  In order to establish 
service connection, a claimant must generally submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or relationship between 
the current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to service connection for 
residuals of a left testicle injury.  Because the veteran's 
service medical records are unavailable for review, the Board 
must base its decision on other available evidence.  However, 
a search of alternative records for information to 
substantiate the veteran's contention that he was treated for 
an injury of the left testicle in France was negative, and 
there are no other treatment records associated with the 
claims file that are dated immediately after his military 
service.  In fact, the veteran testified at his June 2002 
hearing that he did not seek additional treatment until 1979.  
Thus, the medical evidence of record does not support the 
veteran's contention that he sustained an injury to the left 
testicle during his period of service.   

The Board does acknowledge the lay statements that were made 
in support of the veteran's claim.  In this regard, fellow 
servicemen submitted letters indicating that they visited the 
veteran while he was hospitalized in France during his period 
of service, and his wife testified in June 2002 that he had 
complained of swelling when they met in 1969.  In addition, 
the veteran's sister submitted a statement in July 2002 
relating that he had required surgery and suffered because of 
his injuries in service.  While lay witnesses are generally 
not competent to offer evidence which requires medical 
knowledge, such as opinions regarding medical causation or a 
diagnosis, they may provide competent testimony as to visible 
symptoms and manifestations of a disorder. Jones v. Brown, 7 
Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Nevertheless, the Board observes that none 
of these individuals stated that they had witnessed the 
actual injury, nor are they competent to testify as to what 
the veteran's diagnosis was at that time.  In fact, the Board 
notes that one of these fellow servicemen could not recall 
the reason for the veteran's hospitalization, and the 
veteran's wife did not even know him during his period of 
service.  Significantly, the fact remains that there is no 
medical evidence of record showing complaints, treatment, or 
diagnosis of a left testicle disorder, chronic or otherwise, 
and even if the veteran was hospitalized while in service, 
the Board finds it notable that the veteran did not seek 
treatment following his separation from service until 1979.  

In addition to the lack of evidence establishing that a left 
testicle disability manifested during service or within close 
proximity thereto, no physician has linked any current 
disorder to any disease or injury that occurred during active 
service.  The record shows that there were no complaints, 
treatment, or diagnosis of residuals of a left testicle 
injury for many years following the veteran's separation from 
service.  Nor is there is any competent evidence of record, 
medical or otherwise, which links any current disorder to a 
disease or injury in service.  Significantly, Dr. Stogdill 
stated in July 2001 that the veteran did not have any 
significant residual pain, swelling, or recurrent varicocele 
or hydrocele.  The Board does acknowledge that Dr. Stogdill 
diagnosed the veteran as having reduced libido with partial 
erectile dysfunction for which he could not exclude a low 
testosterone level as a contributing factor.  However, the 
veteran subsequently testified in June 2002 that his surgery 
in 1996 gave him 98 percent relief and that he no longer had 
problems, except that he occasionally experienced pain.  The 
Board notes that pain alone, without a diagnosed or 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted. See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 
(Fed. Cir. 2001).  The Board further observes that the 
veteran has not identified or submitted any medical evidence 
dated after July 2001 documenting any complaints, treatment, 
or diagnosis of residuals of a left testicle injury.  Thus, 
the medical evidence does not establish that the veteran has 
a current diagnosis of residuals of left testicle injury.  

In the absence of competent medical evidence of a present 
disability in this case, there can no be no valid claim for 
service connection. See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for residuals of a left testicle 
injury.
  
Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for residuals of a left testicle injury is not 
warranted.  Although the Board does not doubt the veteran's 
sincere belief that he currently has residuals of a left 
testicle injury that are related to service, the veteran is 
not a medical professional competent to render an opinion on 
matters of medical etiology or diagnosis and absent a 
professional medical opinion linking a current disorder to 
service, service connection cannot be granted.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).





ORDER

Service connection for residuals of a left testicle injury is 
denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


